10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

Case 18-50418-btb Doc 70 Entered 04/09/21 17:18:55 Page 1of2

SEAN P. PATTERSON, Esq. ELECTRONICALLY FILED
STATE BAR NUMBER 5736 4-9-21

232 Court Street

Reno, Nevada 89501

(775) 786-1615

Attorney for Debtor
UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF NEVADA

xk * *

IN RE: Case No. BK-N-18-50418-BTB
BETTY M. JOHNSON (Chapter 13)
EX-PARTE MOTION TO DISMISS
CHAPTER 13 CASE
Hearing Date: N/A
Hearing Time: N/A
Debtors

 

COMES NOW Debtor, by and ERLough counsel, SEAN P. PATTERSON,
Esq. and applies to this Court for a Dismissal of his Chapter 7
case pursuant to 11 U.S.C. §1329, for reasons more fully set forth
below. The Debtor incorporates by reference the arguments made in

the Motion and exhibits attached in support of this request.
10
11
12
13
14
15
16
1?
18
19
20
21
22
23
24
25
26
27
28

 

Case 18-50418-btb Doc 70 Entered 04/09/21 17:18:55 Page 2 of 2

POINTS AND AUTHORITIES

This case was filed on or about April 19, 2018 as a Chapter
13. The plan was filed on the same day. The case was filed to
allow the debtor to reorganize his unsecured debt and resolve his
priority debt. The plan was confirmed on September 26, 2018.
Ii. LEGAL ARGUMENT

On request of the debtor at any time, if the case has not
been converted to 706, 1112, or 1208 of this title, the court
shall dismiss a case under this Chapter. 11 U.S.C. §1307.

Miss Johnson filed this case under Chapter 13. It has not
been converted to a Chapter 7, 11, or 12 of this title. Thus,
Miss Johnson requests dismissal of this case.

RESPECTFULLY SUBMITTED this 9th day of April, 2021.

  

SEAN P. “PATTERSON, Esq.

Read and Approved by:

aD Qa?

B Y M. JOHNSON

i -
